DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feed chute must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the inlet".  There is improper antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the inlet".  There is improper antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the inlet".  There is improper antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the veins".  There is improper antecedent basis for this limitation in the claim.
Further, the language “and the waste stream enters the cyclone through the media inlet” (claim 1) is indefinite. That is, this language appears inconsistent with the specification and other claims that describe the waste stream as entering the cyclone via an inlet chute/port that is separate from “media inlet 105” (Spec. para. 0018).  Examiner further notes that the drawings fail to illustrate the inlet chute/port feature.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 5, 8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (“Gillie”)(US 2,854,136).
Gillie (fig. 1-2) teaches a system and method for separating and recovering materials from a waste stream, the separator comprising:
(re: claims 1, 5) a source of the waste stream (showing raw feed near 11; col. 3, ln. 52+);
 a cyclone (near 1, 2, 3) having an impeller (near 9, 24), a feed chute (11), and a media inlet (near 8) for accepting media (col. 3, ln. 35+);
 wherein the cyclone has a cylindrical top section and a bottom section (fig. 2), the media inlet is through the impeller (Id.), the impeller rotates in a first direction about an axis in the cyclone;
a source of media having a specific gravity between about 1.1 and 3.0 (col. 3, ln. 70+),
 wherein the media enters the impeller as a flow of media or a pulsating flow of the media (fig. 2 showing that water and sand “media” may enter via inlets 8 and 12 and flows through impeller located in center of cyclone in both upward and downwards directions),
 and the source of media is in fluid connection to the cyclone through the media inlet generating an upward flow within the cyclone (Id.);
 a first discharge passage for a collecting a light fraction (near 13); and
 a second discharge passage (near 18 or 19) for collecting a heavy fraction. 
(re: claim 8) Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of--
(re: claim 8) wherein the media has dirt, sand, glass fines, ferrous fines and combinations thereof.

(re: claims 11 and 20) The claimed method steps are performed in the normal operation of the system cited above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gillie et al. (“Gillie”)(US 2,854,136) in view of Valerio (WO 2017/100371).

Gillie as set forth above teaches all that is claimed except for expressly teaching
(re: claims 9, 14) wherein the media has a specific gravity of 1.6 SG or higher; 
 (re: claim 10) wherein the media is pulsed with an air-over-water chamber;
(re: claim 12) reducing and classifying the materials that are fed into the separator;
(re: claim 13) wherein the media has dirt, sand, glass fines, ferrous fines and combinations thereof;
(re: claim 15) wherein the material is a shredded or size reduced solid waste or waste stream; 
(re: claim 16) wherein the waste stream is automobile shredder residue;  
(re: claim 17) wherein the waste stream is a heterogeneous mixture of particulate solids comprises compacted, shredded or size-reduced municipal waste;  
(re: claim 18) wherein the waste stream is heterogeneous mixture of particulate solids comprising compacted, shredded or size-reduced construction/demolition waste;  
(re: claim 19) wherein the waste stream is heterogeneous mixture of particulate solids comprising compacted, shredded or size-reduced incinerator ash.  

Further, under an alternate interpretation, the media may not be regarded as having (re: claim 8) dirt, sand, glass fines, ferrous fines and combinations thereof and the vessel cited above may not be regarded as (re: claims 11, 10) providing vessel a centrifugal motion, an outward motion, an upward motion, and a downward motion therein.
Valerio, however, teaches that the claimed features are well-known modifications to cyclone separation system that allow separation of a broad array of materials (fig. 1B, 4; p. 11-12 teaching application of various motions to separate different material types; p. 13-14 teaching that separation concepts are applicable to various waste streams, such as ASR, and that specific gravity and type of media may be configured accordingly, wherein size reduction and screening are common process steps; p. 9, ln. 10+ teaching air-over-water pulsating chamber to provide desired motion for separation).   It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Gillie for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
November 14, 2022